


 

Exhibit 10.27

 

PATENT AND TECHNOLOGY LICENSE AGREEMENT

 

This TECHNOLOGY AND PATENT LICENSE AGREEMENT (this “Agreement”) is made and
entered into as of the Closing Date (as defined below) by and among Analog
Devices, Inc., a Massachusetts corporation (“Licensor”), and Ikanos
Communications, Inc. a Delaware corporation (“Licensee”).

 

W I T N E S S E T H:

 

WHEREAS, Licensor owns or is licensed to certain valuable assets and technology
related to the Acquired Business (as defined below), which include integrated
circuit products, software, customer lists, technical expertise, patents, mask
works and other intellectual property and assets;

 

WHEREAS, Licensor and its Affiliates are, as of the Closing Date, assigning to
Licensee all of Licensor’s and such Affiliates’ respective right, title and
interest in certain assets owned by them relating exclusively to the Acquired
Business as set forth in the Asset Purchase Agreement (the “Acquired Assets”).

 

WHEREAS, in connection with Licensee’s purchase of the Acquired Assets, Licensor
desires to license to Licensee, and Licensee desires to obtain, certain
additional Intellectual Property Rights (as defined below) related to the
Acquired Business on the terms described in this Agreement; and

 

NOW, THEREFORE, in consideration of the covenants, representations, warranties
and mutual agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

 


1.                                      DEFINITIONS.  CAPITALIZED TERMS NOT
OTHERWISE DEFINED HAVE THAT MEANING GIVEN IN THE ASSET PURCHASE AGREEMENT.

 

“Affiliate” has that meaning given in the Asset Purchase Agreement.

 

“Asset Purchase Agreement” means that certain Asset Purchase Agreement entered
into by the parties to this Agreement dated January 12, 2006.

 

“Closing Date” means “Closing Date”, as defined in the Asset Purchase Agreement.

 

“Control” means with respect to a Patent or technology, possession of the right,
whether arising by ownership, license or otherwise, to grant the license, right
or authorization to Licensee provided for in this Agreement without violating
the terms of any written agreement between Licensor and any third party.

 

“Deliverables” means the items and materials described on Appendix B.

 

“Intellectual Property Rights” has that meaning given in the Asset Purchase
Agreement.

 

1

--------------------------------------------------------------------------------


 

“Licensed Patents” means the Patents that are listed in Appendix A.

 

“Licensed IP” means the Licensed Patents and Other IP.

 

“Licensee Exclusive Field of Use” means the use, reproduction, development
(including but not limited to design and modification), manufacture (itself or
through third parties), license, import, offer for sale, sale or other
distribution (direct or indirect) of the Products or any other integrated
circuits for wired communications which are: wired DSL solutions and/or
broadband network processors and/or routers which have a primary purpose of
providing network processing and/or routing.

 

“Licensee Nonexclusive Field of Use” means the use, reproduction, development
(including but not limited to design and modification), manufacture (itself or
through third parties), license, import, offer for sale, sale or other
distribution (direct or indirect) of the Licensed AFEs.

 

“Other IP” means the Intellectual Property Rights (other than Licensed Patents
and any Trademarks) Controlled by Licensor that would be infringed by the
operation of the Acquired Business as currently conducted on the Closing Date or
as conducted following Closing Date if conducted in substantially the same
manner, including, without limitation, the design, development, reproduction,
distribution, marketing, manufacture, use, import and sale or license of the
Products (including Products under development as of Closing Date).

 

“Patents” means “Patents” as defined in the Asset Purchase Agreement.

 

“Products” has that meaning given in the Asset Purchase Agreement, and all
predecessors, updates, upgrades, improvements and substitutions thereto.  For
the avoidance of doubt Products shall also include analog front end products and
materials described in Appendix B (the “Licensed AFEs”).

 

“Trademarks” means “Trademarks” as defined in the Asset Purchase Agreement.

 


2.                                      GRANT OF RIGHTS

 


2.01                           PATENT LICENSE GRANT.  LICENSOR HEREBY GRANTS TO
LICENSEE A ROYALTY-FREE (EXCEPT AS PROVIDED BELOW), FULLY-PAID, WORLD-WIDE,
PERPETUAL, IRREVOCABLE, NON-TERMINABLE, TRANSFERABLE (SUBJECT TO SECTION 5.05)
RIGHT AND LICENSE, WITH THE RIGHT TO GRANT AND AUTHORIZE SUBLICENSES, UNDER THE
LICENSED PATENTS TO CONDUCT AND EXPLOIT THE ACQUIRED BUSINESS IN THE LICENSEE
EXCLUSIVE FIELD OF USE AND THE LICENSEE NONEXCLUSIVE FIELD OF USE, TO MAKE, HAVE
MADE, USE, IMPORT, OFFER FOR SALE, SELL AND OTHERWISE EXPLOIT PRODUCTS IN THE
LICENSEE EXCLUSIVE FIELD OF USE AND THE LICENSEE NONEXCLUSIVE FIELD OF USE. 
SUCH LICENSE SHALL CONTINUE UNTIL EXPIRATION, REVOCATION, INVALIDATION OR
ABANDONMENT OF THE LAST PATENT WITHIN THE LICENSED PATENTS. THE FOREGOING
LICENSE SHALL BE EXCLUSIVE IN THE LICENSEE EXCLUSIVE FIELD OF USE (OTHER THAN
LICENSED AFES) AND NONEXCLUSIVE IN THE LICENSEE NONEXCLUSIVE FIELD OF USE,
INCLUDING FOR LICENSED AFES.

 


2.02                           OTHER IP.  LICENSOR HEREBY GRANTS TO LICENSEE A
ROYALTY-FREE (EXCEPT AS PROVIDED BELOW), FULLY-PAID, WORLD-WIDE, PERPETUAL,
IRREVOCABLE, NON-TERMINABLE, TRANSFERABLE (SUBJECT TO

 

2

--------------------------------------------------------------------------------


 


SECTION 5.05) RIGHT AND LICENSE, WITH THE RIGHT TO GRANT AND AUTHORIZE
SUBLICENSES, UNDER THE OTHER IP TO CONDUCT AND EXPLOIT THE ACQUIRED BUSINESS IN
THE LICENSEE EXCLUSIVE FIELD OF USE AND THE LICENSEE NONEXCLUSIVE FIELD OF USE,
TO USE, REPRODUCE IN WHOLE OR IN PART, MODIFY, CREATE DERIVATIVE WORKS OF
DESIGN, DEVELOP, MANUFACTURE, REPRODUCE, SUPPORT, MARKET, SELL, LICENSE AND /OR
LEASE PRODUCTS IN THE LICENSEE EXCLUSIVE FIELD OF USE AND THE LICENSEE
NONEXCLUSIVE FIELD OF USE.   THE FOREGOING LICENSE SHALL BE EXCLUSIVE IN THE
LICENSEE EXCLUSIVE FIELD OF USE (OTHER THAN LICENSED AFES) AND NONEXCLUSIVE IN
THE LICENSEE NONEXCLUSIVE FIELD OF USE, INCLUDING FOR LICENSED AFES.

 


2.03                           SUBLICENSE.  LICENSEE’S RIGHTS AND LICENSES
GRANTED UNDER THIS AGREEMENT INCLUDE THE RIGHT TO GRANT MULTIPLE SUBLICENSES OF
OTHER IP AND LICENSED PATENTS IN THE LICENSEE EXCLUSIVE FIELD OF USE TO
LICENSEE’S AFFILIATES, CUSTOMERS, DISTRIBUTORS AND SUBLICENSEES, INCLUDING THE
RIGHT TO GRANT SUBLICENSEES THE RIGHT TO GRANT SUBLICENSES OF OTHER IP AND
LICENSED PATENTS IN THE LICENSEE EXCLUSIVE FIELD OF USE, WITHIN THE SCOPE OF THE
LICENSES GRANTED ABOVE, AND PROVIDED THAT SUCH SUBLICENSEES ARE SUBJECT TO
SECTION 2.07.  LICENSEE’S RIGHTS AND LICENSES GRANTED UNDER THIS AGREEMENT
INCLUDE THE RIGHT TO GRANT MULTIPLE SUBLICENSES OF LICENSED  PATENTS AND OTHER
IP IN THE LICENSEE NON-EXCLUSIVE FIELD OF USE IN CONNECTION WITH THE
DISTRIBUTION OF PRODUCTS, WITHIN THE SCOPE OF THE LICENSES GRANTED ABOVE, AND
PROVIDED THAT SUCH SUBLICENSEES ARE SUBJECT TO SECTION 2.07.

 


2.04                           EXCLUSIVITY COVENANT.  LICENSOR AGREES NOT TO
EXERCISE, AUTHORIZE OR ASSIST ANY THIRD PARTIES TO EXERCISE, ANY OF THE
EXCLUSIVE RIGHTS GRANTED TO LICENSEE UNDER SECTIONS 2.01 AND 2.02. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN (BUT SUBJECT TO ARTICLE IX OF
THE ASSET PURCHASE AGREEMENT), (1) LICENSOR SHALL HAVE THE RIGHT TO GRANT
LICENSES TO THE LICENSED PATENTS, AS PART OF A CROSS LICENSE OF ALL OR
SUBSTANTIALLY ALL OF LICENSOR’S AND ITS AFFILIATES’ PATENTS IN SUBSTANTIALLY ALL
FIELDS OF USE; AND (2) LICENSOR SHALL HAVE THE RIGHT TO MAKE, HAVE MADE AND USE
INDIVIDUAL STAND ALONE COMPONENTS (E.G. CONVERTERS, ANALOG FRONT ENDS, DIGITAL
SIGNAL PROCESSORS, MIXED SIGNAL COMPONENTS) AND BUNDLES THEREOF THAT DO NOT
SUBSTANTIALLY COMPRISE A PRODUCT IN THE LICENSEE EXCLUSIVE FIELD OF USE, AND MAY
OFFER TO SELL, SELL, AND IMPORT SUCH COMPONENTS AND BUNDLES THEREOF TO THIRD
PARTIES.

 


2.05                           CONSIDERATION.  IN CONSIDERATION FOR LICENSOR’S
GRANT OF RIGHTS AS SET FORTH IN THIS SECTION 2 (OTHER THAN THE SUBLICENSE
GRANTED IN SECTION 2.06), LICENSEE SHALL PAY LICENSOR THE AMOUNTS AS SET FORTH
IN THE ASSET PURCHASE AGREEMENT.  IN ADDITION BUT SUBJECT TO THE TERMS OF THE
ASSET PURCHASE AGREEMENT, IN THE EVENT THAT ANY AGREEMENT BETWEEN LICENSOR AND A
THIRD PARTY REQUIRES THE PAYMENT OF ANY ROYALTIES OR OTHER AMOUNTS FOR THE
EXPLOITATION OF A LICENSE TO ANY LICENSED PATENTS OR OTHER IP (“THIRD PARTY
AGREEMENT(S)”), LICENSEE SHALL PAY THE AMOUNTS SPECIFIED IN SUCH THIRD PARTY
AGREEMENT TO LICENSOR IN THE MANNER SPECIFIED IN SUCH THIRD PARTY AGREEMENT BUT
ONLY IF LICENSOR PROVIDES LICENSEE WITH ACCURATE AND COMPLETE COPIES OF THIRD
PARTY AGREEMENTS PRIOR TO OR ON THE EFFECTIVE DATE OF THIS AGREEMENT.  IN THE
EVENT LICENSOR FAILS TO COMPLY WITH THE OBLIGATIONS OF SECTION 2.05, LICENSEE
SHALL HAVE NO SUCH OBLIGATIONS TO PAY FOR THIRD PARTY LICENSED PATENTS OR OTHER
IP, AND LICENSOR SHALL BEAR ALL SUCH COSTS.

 


2.06                           LIMITATION.  NOTWITHSTANDING THE FOREGOING, AND
SUBJECT TO THE PAYMENT OF THE FEES SET FORTH BELOW, LICENSOR’S GRANT ABOVE
INCLUDES SUBLICENSED RIGHTS FROM LICENSOR UNDER ITS AGREEMENT WITH QUALCORE
(FORMERLY VIRTUAL IP GROUP, INC.) DATED JULY 31, 2002 (“QUALCORE AGREEMENT”) TO
USE, REPRODUCE, COPY, MODIFY, ENHANCE AND PREPARE DERIVATIVE WORKS OF ALL

 

3

--------------------------------------------------------------------------------


 


DESIGNS, INVENTIONS, KNOW-HOW, METHODS, PROCESSES, TECHNIQUES AND SOLUTIONS
EMBODIED IN THE M2181 RTL CORE HARDWARE DESCRIPTION LANGUAGE CODE OR STRUCTURE
OF THE SYNTHESIZABLE M2181 RTL CORE DEVELOPED BY QUALCORE AND TO DISTRIBUTE SUCH
M2181RTL CORE IN CONNECTION WITH THE MANUFACTURE OF  THOSE PRODUCTS THAT ARE
SHIPPED BY LICENSOR IN THE ACQUIRED BUSINESS AS OF THE CLOSING DATE.  IN THE
EVENT THAT LICENSEE SEEKS TO ADD ADDITIONAL PRODUCTS, LICENSEE SHALL HAVE THE
RIGHT TO OBTAIN THESE ADDITIONAL SUBLICENSE RIGHTS BY PAYING LICENSOR FIFTY
THOUSAND DOLLARS ($50,000) UPON THE FIRST TAPEOUT OF EACH SUCH ADDITIONAL
PRODUCT UTILIZING THE M2181RTL CORE.

 


2.07                           CONFIDENTIALITY:

 


(A)                                  “CONFIDENTIAL INFORMATION” MEANS ALL
NONPUBLIC PROPRIETARY INFORMATION AND MATERIALS, DISCLOSED BY ONE PARTY (THE
“DISCLOSING PARTY”) TO ANY OTHER PARTY  (THE “RECEIVING PARTY”) (INCLUDING BY
FORMER EMPLOYEES, CONSULTANTS OR CONTRACTORS OF LICENSOR) PURSUANT TO THIS
AGREEMENT, IRRESPECTIVE OF THE MANNER IN WHICH THE DISCLOSING PARTY DISCLOSED
SUCH INFORMATION AND IRRESPECTIVE OF WHETHER SUCH INFORMATION IS MARKED AS
CONFIDENTIAL.

 


(B)                                 THE RECEIVING PARTY SHALL MAINTAIN
CONFIDENTIAL INFORMATION OBTAINED FROM A DISCLOSING PARTY IN CONFIDENCE, AND
SHALL NOT DISCLOSE, DIVULGE OR OTHERWISE COMMUNICATE SUCH CONFIDENTIAL
INFORMATION TO THIRD PARTIES, OR USE IT FOR ANY PURPOSE, EXCEPT (1) AS PERMITTED
UNDER THE LICENSES GRANTED HEREIN, PROVIDED THAT THE RECEIVING PARTY DOES NOT
DISCLOSE CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY THAT IS NOT INHERENTLY
DISCLOSED BY THE USE OF ANY PRODUCTS, (2) AS REASONABLY NECESSARY TO
MANUFACTURERS AND SUPPLIERS SUBJECT TO CONFIDENTIALITY OBLIGATIONS CONSISTENT
WITH THIS AGREEMENT TO EXERCISE LICENSES GRANTED HEREUNDER, (3)  TO AFFILIATES,
OR (4) TO CONSULTANTS AND CONTRACTORS PROVIDING SERVICES TO SUCH RECEIVING PARTY
SUBJECT TO CONFIDENTIALITY OBLIGATIONS CONSISTENT WITH THIS AGREEMENT. THE
RECEIVING PARTY SHALL EXERCISE REASONABLE PRECAUTIONS TO PREVENT THE
UNAUTHORIZED DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION BY ITS DIRECTORS,
OFFICERS, EMPLOYEES, CONSULTANTS, CONTRACTORS, SUBCONTRACTORS, ADVISORS OR
AGENTS.  RECEIVING PARTY AGREES THAT IT SHALL USE THE SAME DEGREE OF CARE AND
MEANS THAT IT USES TO PROTECT ITS OWN INFORMATION OF A SIMILAR NATURE, BUT IN
ANY EVENT NOT LESS THAN REASONABLE CARE AND MEANS, TO PREVENT THE UNAUTHORIZED
USE OR THE DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION TO THIRD PARTIES.

 


(C)                                  THE PROVISIONS OF THIS SECTION 2.07 SHALL
NOT APPLY TO ANY CONFIDENTIAL INFORMATION DISCLOSED HEREUNDER THAT: (1) IS
LAWFULLY DISCLOSED TO THE RECEIVING PARTY BY A THIRD PARTY RIGHTFULLY IN
POSSESSION OF THE CONFIDENTIAL INFORMATION AND UNDER NO CONFIDENTIALITY OR
FIDUCIARY OBLIGATION NOT TO MAKE DISCLOSURE; (2) WAS IN THE PUBLIC DOMAIN AT THE
TIME IT WAS DISCLOSED OR LATER BECOMES PUBLISHED OR GENERALLY KNOWN TO THE
PUBLIC THROUGH NO FAULT OR OMISSION ON THE PART OF THE RECEIVING PARTY; (3) IS
DEVELOPED INDEPENDENTLY BY OR FOR THE RECEIVING PARTY WITHOUT USE OF THE
CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY; OR (4) IS DISCLOSED AFTER
WRITTEN APPROVAL OF THE DISCLOSING PARTY.

 


(D)           NOTWITHSTANDING THE OBLIGATIONS IN THIS SECTION 2.07, IN THE EVENT
THAT ANY RECEIVING PARTY IS REQUIRED TO DISCLOSE THE DISCLOSING PARTY’S
CONFIDENTIAL INFORMATION PURSUANT TO APPLICABLE LAW, SUCH RECEIVING PARTY MAY
DISCLOSE CONFIDENTIAL INFORMATION TO THE EXTENT THAT THE RECEIVING PARTY IS
LEGALLY COMPELLED TO DISCLOSE SUCH CONFIDENTIAL INFORMATION; PROVIDED, HOWEVER,
THAT THE RECEIVING PARTY SHALL PROVIDE PROMPT WRITTEN NOTICE OF SUCH REQUIREMENT
TO THE DISCLOSING PARTY SO THAT THE DISCLOSING PARTY MAY SEEK A PROTECTIVE ORDER
OR OTHER REMEDY; AND

 

4

--------------------------------------------------------------------------------


 


PROVIDED, FURTHER, THAT IN THE EVENT THAT SUCH PROTECTIVE ORDER OR OTHER REMEDY
IS NOT OBTAINED PRIOR TO THE TIME THE RECEIVING PARTY IS LEGALLY COMPELLED TO
DISCLOSE SUCH CONFIDENTIAL INFORMATION, THE RECEIVING PARTY SHALL BE PERMITTED
TO FURNISH ONLY THAT PORTION OF SUCH CONFIDENTIAL INFORMATION THAT IT IS LEGALLY
REQUIRED TO PROVIDE AND THE RECEIVING PARTY SHALL EXERCISE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN ASSURANCES THAT CONFIDENTIAL TREATMENT SHALL BE
ACCORDED SUCH CONFIDENTIAL INFORMATION.

 


(E)                                  EACH RECEIVING PARTY SHALL NOTIFY THE
DISCLOSING PARTY PROMPTLY AND IN WRITING OF THE CIRCUMSTANCES SURROUNDING ANY
SUSPECTED UNAUTHORIZED POSSESSION, USE OR KNOWLEDGE OF THE OTHER PARTY’S
CONFIDENTIAL INFORMATION OR ANY PART THEREOF AT ANY LOCATION OR BY ANY PERSON OR
ENTITY OTHER THAN THOSE AUTHORIZED BY THIS AGREEMENT.

 


2.08                           RESERVATION OF PROPRIETARY INTERESTS.  EXCEPT AS
PROVIDED IN SECTIONS 2.01, 2.02 AND 2.03 ABOVE, LICENSOR RETAINS LICENSOR’S
PROPRIETARY INTERESTS IN AND TO THE LICENSED PATENTS AND OTHER IP.  EXCEPT AS
PROVIDED IN SECTION 2.09, NOTHING HEREIN SHALL BE CONSTRUED AS GRANTING
LICENSOR, BY IMPLICATION, ESTOPPEL OR OTHERWISE, ANY LICENSE OR OTHER RIGHT TO
ANY INTELLECTUAL PROPERTY RIGHTS OF LICENSEE.

 


2.09                           GRANT BACK LICENSE.  IN THE EVENT THAT LICENSEE
OR LICENSOR MAKES ANY UPDATES, MODIFICATIONS OR ENHANCEMENTS TO THE LICENSED
AFES (“AFE MODS”) DURING THE THREE YEAR PERIOD FOLLOWING THE CLOSING DATE, EACH
PARTY HEREBY GRANTS TO THE OTHER PARTY A NONEXCLUSIVE, WORLDWIDE, PERPETUAL,
IRREVOCABLE, ROYALTY-FREE, FULLY PAID-UP, NON-TERMINABLE, TRANSFERABLE RIGHT AND
LICENSE, UNDER ANY AND ALL OF THE INTELLECTUAL PROPERTY RIGHTS IN AND TO SUCH
AFE MODS TO MAKE, HAVE MADE, USE, OFFER TO SELL, SELL AND IMPORT ANALOG FRONT
END PRODUCTS UTILIZING SUCH AFE MODS, PROVIDED THAT LICENSEE’S RIGHTS TO
DISTRIBUTE SHALL BE SUBJECT TO THE LICENSE RIGHTS IN THE LICENSEE NONEXCLUSIVE
FIELD OF USE GRANTED UNDER THIS SECTION 2.  NOTWITHSTANDING THE FOREGOING, EACH
PARTY ACKNOWLEDGES AND AGREES THAT THIS SECTION 2.09 DOES NOT GRANT EITHER PARTY
ANY RIGHT OR LICENSE TO USE AN AFE MOD THAT IS LICENSED TO THEM UNDER THIS
SECTION 2.09 TO INITIATE THE DESIGN OR MANUFACTURE OF AN AFE PRODUCT THAT IS
PIN-COMPATIBLE WITH AN AFE MOD OF THE LICENSING PARTY THAT CONSTITUTES A
MODIFICATION OF THE PIN LAYOUT OF A LICENSED AFE.

 


2.10                           DELIVERY.   LICENSOR SHALL PROMPTLY DELIVER THE
MATERIALS AND ITEMS DESCRIBED ON APPENDIX B TO LICENSEE, INCLUDING BUT NOT
LIMITED TO DOCUMENTATION, INSTRUCTIONS, FORMULAS, DRAWINGS, AND PROTOCOLS. 
COMMENCING ON THE CLOSING DATE AND FOR A TERM OF THREE YEARS THEREAFTER (UNLESS
EXTENDED UPON THE MUTUAL AGREEMENT OF THE PARTIES), EACH PARTY SHALL PROMPTLY
NOTIFY THE OTHER PARTY OF ANY AFE MODS, AND SHALL UPON THE REQUEST OF SUCH OTHER
PARTY PROMPTLY DELIVER SUCH AFE MODS TO THE REQUESTING PARTY.

 


3.                                      REPRESENTATIONS AND WARRANTIES

 


3.01                           LICENSOR.  LICENSOR REPRESENTS AND WARRANTS THAT
IT HAS THE RIGHT TO GRANT THE RIGHTS AND LICENSES GRANTED HEREIN.  THE PARTIES
ACKNOWLEDGE THAT ADDITIONAL REPRESENTATIONS AND WARRANTIES BETWEEN THE PARTIES
ARE PROVIDED UNDER THE ASSET PURCHASE AGREEMENT.

 


3.02                           DISCLAIMER.  EXCEPT AS PROVIDED IN THIS
ARTICLE 3, NEITHER PARTY MAKES ANY WARRANTIES OR CONDITIONS (EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE) UNDER THIS AGREEMENT WITH RESPECT TO THE

 

5

--------------------------------------------------------------------------------


 


SUBJECT MATTER HEREOF, AND EXCEPT AS MAY BE PROVIDED IN THE ASSET PURCHASE
AGREEMENT AND OTHER ANCILLARY AGREEMENTS, EACH PARTY SPECIFICALLY DISCLAIMS ANY
AND ALL IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS.

 


4.                                      TERM AND TERMINATION.

 


THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE CLOSING DATE AND SHALL BE
PERPETUAL, UNLESS TERMINATED UPON THE MUTUAL AGREEMENT OF BOTH PARTIES IN THEIR
SOLE DISCRETION.

 


5.                                      GENERAL PROVISIONS

 


5.01                           NOTICES.

 

All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile transmission) and shall be given,


(A)          IF TO LICENSOR:

 

Analog Devices, Inc.
Three Technology Way
Norwood, MA  02062-9106
Attention:  General Counsel
Facsimile:  (781) 461-3491

 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA  02109
Attention:  Jeffrey A. Stein, Esq.
Facsimile:  (617) 526-5000

 


(B)         IF TO LICENSEE:

 

Ikanos Communications
47669 Fremont Blvd.,

Fremont, CA 94538

Attention:  Chief Financial Officer
Facsimile:  (510) 979-0500

 

with a copy to:

 

Wilson, Sonsini, Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304
Attention:  Jack Sheridan. Esq.
Facsimile: (650) 493-6811

 

6

--------------------------------------------------------------------------------


 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a business day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt. 
In the case of facsimile transmissions, receipt shall be evidenced by written
confirmation that such facsimile was successfully transmitted.

 


5.02                           HEADINGS.  THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.

 


5.03                           SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF
THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF
LAW OR PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISION OF THIS AGREEMENT SHALL
NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL
SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER
MATERIALLY ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER
PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO
SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN A MUTUALLY ACCEPTABLE
MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED HEREBY BE CONSUMMATED AS
ORIGINALLY CONTEMPLATED TO THE GREATEST EXTENT POSSIBLE.

 


5.04                           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
APPENDICES HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND
ANY OF SUCH PARTIES’ RESPECTIVE AFFILIATES WITH RESPECT TO THE SUBJECT MATTER
AND SUPERSEDES ALL PRIOR COMMUNICATIONS, AGREEMENTS AND UNDERSTANDINGS, BOTH
ORAL AND WRITTEN, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.  IN THE
EVENT ANY PROVISION OF THIS AGREEMENT BECOMES OR IS DECLARED BY A COURT OF
COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR VOID, THIS AGREEMENT
SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION, AND THE PARTIES
AGREE TO NEGOTIATE, IN GOOD FAITH, A LEGAL AND ENFORCEABLE SUBSTITUTE PROVISION
WHICH MOST NEARLY EFFECTS THE PARTIES’ INTENT IN ENTERING INTO THIS AGREEMENT.

 


5.05                           ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE ASSIGNED
BY LICENSEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE LICENSOR, PROVIDED,
HOWEVER, THAT LICENSEE MAY ASSIGN THIS AGREEMENT WITHOUT CONSENT IN CONNECTION
WITH THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ITS ASSETS RELATED TO THIS
AGREEMENT OR MERGER, REORGANIZATION OR CHANGE OF CONTROL OF LICENSEE; AND
PROVIDED, FURTHER, THAT THE ASSIGNEE SHALL AGREE IN WRITING TO BE BOUND BY THIS
AGREEMENT.

 


5.06                           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS
FOR THE SOLE BENEFIT OF THE PARTIES HERETO AND THEIR PERMITTED ASSIGNS AND
NOTHING HEREIN, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY
OTHER PERSON OR ENTITY ANY LEGAL OR EQUITABLE RIGHT, BENEFIT OR REMEDY OF ANY
NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.

 

5.07                           Amendments and Waivers.   Any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by each party to this
Agreement, or in the case of a waiver, by the party against whom the waiver is
to be effective. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any or other further exercise thereof or the
exercise of any other right,

 

7

--------------------------------------------------------------------------------


 

power or privilege.  The rights and remedies herein provided shall be cumulative
and not exclusive of any rights or remedies provided by law.

 


5.08                           GOVERNING LAW; JURISDICTION AND VENUE.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE DELAWARE.  SECTIONS 12.11 AND 12.12 OF THE ASSET PURCHASE AGREEMENT
ARE HEREBY INCORPORATED AS IF FULLY SET FORTH HEREIN.

 


5.09                           CONSTRUCTION OF “LICENSOR”.  THE TERM “LICENSOR”,
WHEREVER USED IN THIS AGREEMENT, SHALL BE DEEMED TO REFER TO EACH, ANY AND/OR
ALL OF ANALOG DEVICES, INC. AND ITS SUBSIDIARIES AND AFFILIATES EXCEPT WHERE
LICENSEE OTHERWISE CONSENTS OR UNILATERALLY SPECIFIES IN A WRITTEN NOTICE TO
LICENSOR.  COLLECTIVE REFERENCES TO LICENSOR WILL BE CONSTRUED AS IF ALL SUCH
ENTITIES ARE A SINGLE ENTITY, SO THAT, FOR EXAMPLE, VERBS USED THEREWITH CAN BE
AS IF “LICENSOR” REFERRED TO A SINGLE ENTITY, EVEN THOUGH IT REFERS TO MULTIPLE
ENTITIES.

 


5.10                           COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME
EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT. 
THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN EACH PARTY HERETO SHALL HAVE RECEIVED
A COUNTERPART HEREOF SIGNED BY THE OTHER PARTIES HERETO.  NO PROVISION OF THIS
AGREEMENT IS INTENDED TO CONFER UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES
HERETO ANY RIGHTS OR REMEDIES HEREUNDER.

 


(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
executed as of the Closing Date by their respective officers thereunto duly
authorized.

 

 

“LICENSOR”

“LICENSEE”

 

 

ANALOG DEVICES, INC.

IKANOS COMMUNICATIONS, INC.

 

 

 

 

By:

/s/ BRIAN P. MCALOON

 

By:

/s/ DANIEL K. ATLER

 

Brian P. McAloon

 

Daniel K. Atler

 

Executive Vice President

 

Vice President and Chief Financial Officer

 

 

(Signature page to Patent and Technology License Agreement)

 

9

--------------------------------------------------------------------------------

 
